Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Please cancel withdrawn claims 25-36.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims require a method of preparing a high entropy alloy thin by:
	Preparing a melt alloy by arc melting Co,Cr,Fe,Ni,Al at 1:1:1:1:0.3 atomic ratio;
	Casting the melt alloy in a mold to form a target;
	Placing the target into a vacuum chamber of a magnetron sputtering, the target being the only target in the chamber;
	Rotatably fixing a substrate facing the target;


	The closest available prior art discloses knowledge in the art of forming a target from a melt alloy of five or more elements and using the target for magnetron RF sputter deposition onto a substrate (see Gillon, as previously applied) and knowledge in the art AlCoCrFeNi melt alloys with the requisite ratios cast within a mold (see Tian, as previously applied).  However, none of the prior art teaches nor suggests deposition of a high entropy film of the requisite structure from a single target source.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794